UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7981


RICHARD PRICE TUCKER,

                Plaintiff - Appellant,

          v.

CHAPLAIN RUSSELL HELBIG, sued in his personal-individual
capacity and in his official capacity for injunctive relief,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Richard M. Gergel, District Judge.
(8:13-cv-00401-RMG)


Submitted:   April 9, 2014                 Decided:   April 18, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Price Tucker, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard   Price    Tucker       appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), based on his failure to properly exhaust administrative

remedies.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       See Tucker v. Helbig, No. 8:13-cv-00401-RMG

(D.S.C. Dec. 4, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this    court   and    argument   would   not    aid   the

decisional process.

                                                                       AFFIRMED




                                        2